Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
3, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00423-CV

                    IN RE WILMA REYNOLDS, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 48170

                        MEMORANDUM OPINION

      On June 2, 2014, relator Wilma Reynolds filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable C.G.
“Trey” Dibrell, visiting judge of the 300th District Court of Brazoria County, to
vacate his April 22, 2014 order granting non-party Mark Hansen’s motion for
protection from the January 29, 2014 subpoena and ordering relator to pay his
attorney’s fees incurred in responding to the subpoena.

      Relator has not shown her entitlement to relief. Accordingly, we deny
relator’s petition for writ of mandamus and also deny relator’s related motion for
emergency stay.


                                                  PER CURIAM

Panel Consists of Justices Christopher, Jamison, and McCally.




                                         2